Case 3:15-cv-02287-BAS-NLS Document 235 Filed 08/16/21 PageID.9757 Page 1 of 1




  1

  2

  3

  4

  5

  6

  7

  8

  9                         UNITED STATES DISTRICT COURT
 10                      SOUTHERN DISTRICT OF CALIFORNIA
 11
        CHARLES MATTHEW ERHART,                            Case No. 15-cv-02287-BAS-NLS
 12                                                        consolidated with
                                        Plaintiff,         15-cv-02353-BAS-NLS
 13
                                                           ORDER RE: EX PARTE
 14            v.                                          APPLICATION
 15     BOFI HOLDING, INC.,
 16                                 Defendant.
 17

 18            And Consolidated Case

 19

 20          The Court received by email an ex parte application from Defendant BofI
 21   Holding, Inc. regarding removing a publicly filed document from the docket. The
 22   application itself has not been filed on the docket. The Court will not consider the
 23   application unless it is filed.
 24          IT IS SO ORDERED.
 25

 26   DATED: August 16, 2021
 27

 28


                                                     –1–                             15cv2287
